United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE NAVY, OCEAN
PROJECTS DEPARTMENT,
STENNIS SPACE CENTER, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0890
Issued: July 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2015 appellant filed a timely appeal from a January 15, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established an injury in the performance of duty on
November 21, 2014, as alleged.
On appeal, appellant argued that he was feeling fine before he was stationed aboard the
Scarlet Isabella in November 2014, that he became sick on the ship with a bad sinus infection,
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence after the issuance of OWCP’s January 15, 2015 decision. However, the
Board may only review evidence that was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c)(1).

and that he passed out after a shower on November 21, 2014. He argued that he was on official
government business while on board the ship and sustained a legitimate accident during the
course of his federal employment.
FACTUAL HISTORY
On November 22, 2014 appellant, then a 42-year-old electronics technician, filed a
traumatic injury claim alleging that on November 21, 2014 he passed out due to dehydration and
sinus infection. The employing establishment controverted appellant’s claim, arguing that at the
time of the incident, he was in the shower getting ready for his watch. Appellant did not submit
any information with his claim.
By letter dated December 11, 2014, OWCP informed appellant that he must submit
evidence in support of his claim.
In a statement received by OWCP on December 17, 2014, appellant stated that he was
currently seeing a doctor at his home and she was checking him for blood loss that he sustained
while working on a ship in the course of his federal employment. He noted that he will have to
see a new doctor to do a stomach scan and possible colonoscopy. Appellant further noted that he
was having dizzy spells and was very weak. In a December 15, 2014 statement, he reported that
he was onboard the Scarlet Isabella vessel when he walked out of the shower and passed out.
Appellant noted that after the incident he was very weak and had elevated blood pressure, so he
went to the emergency room in Providence, Rhode Island. He further noted that he had not
sustained any other injury. In a separate undated and unsigned statement, a coworker noted that
on November 21, 2014, while sitting in the galley watching television, appellant came out of the
shower and looked extremely pale; that appellant mentioned that while in the shower he was
coughing up blood and got dizzy; and that after telling appellant to lie down, the coworker
retrieved the captain, who came, examined appellant, and escorted him to his bunk to rest until
the ship could get to port and get him to a hospital.
Appellant submitted a November 21, 2014 work release form from Newport Hospital
with an illegible signature indicating that he was treated on that date in the emergency
department and was released to work with no restrictions. He also submitted his discharge
instructions from this visit. The discharge instructions noted that appellant was treated by many
clinicians, including Dr. Jeffrey Gaines, a physician Board-certified in emergency medicine, and
was diagnosed with syncope, anemia, and dehydration. This document was not signed.
Appellant also submitted largely illegible and unsigned handwritten progress notes from
Picayune Family Care Center, dated December 1, 2014, where Dr. Delora A. Denney, a Boardcertified family practitioner, and James L. Denney, a family nurse practitioner, maintain a
practice.
In a December 8, 2014 report Dr. Warren A. Hiatt, Jr., a Board-certified
gastroenterologist and internist, noted that appellant had some episodes of shakiness or dizziness
since his event three weeks ago. He listed impressions as: recent episode suggesting upper
gastrointestinal bleeding which was very likely nonsteroidal induced with daily use of BC
powders containing aspirin and associated anemia; family history of colon cancer; hypertension;

2

and spasm of the right arm secondary to central nervous system injury. In a December 10, 2014
report, Dr. Hiatt noted that he performed an esophagogastroduodenoscopy and noted marked
erosive distalesophagitis, apparently from the prior hematemesis. He also performed a screening
colonoscopy which was negative for neoplasm.
Appellant also submitted a preincident medical report, dated October 28, 2014, wherein
Dr. Denney listed her impressions with regard to appellant as: low iron, improving; hypertension
which looks excellent; and venous stasis.
By decision dated January 16, 2014, OWCP denied appellant’s claim. It noted that the
medical evidence did not demonstrate that appellant’s claimed medical condition was related to
the established employment event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5 The second component is whether the employment incident caused a personal injury
and generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and

3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Elaine Pendleton, 40 ECAB 1143 (1989).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that the November 21, 2014 incident occurred as alleged, but denied the
claim because the medical evidence did not demonstrate that the claimed condition was related to
this established work event.
The Board finds that appellant has not established a medical condition causally related to
the accepted employment incident. Thus, fact of injury has not been established.
The Board notes that a portion of the medical evidence submitted by appellant is
unsigned or contains an illegible signature. The November 21, 2014 work release form
contained an illegible signature. The unsigned evidence includes the November 21, 2014 notes
from the Newport Hospital emergency department visit with numerous personnel, including
Dr. Gaines, and notes from the Picayune Family Care Center dated December 1, 2014. The
Board has held that medical reports containing no signature do not constitute probative medical
evidence, as the author cannot be identified as a physician.8
The remaining evidence also fails to establish a causal relationship. Although Dr. Hiatt,
in his December 8, 2014 report, made a brief reference to appellant’s employment incident when
he referred to an episode that had occurred three weeks prior to his report, he failed to indicate
that the incident was caused or aggravated by appellant’s employment. In fact, Dr. Hiatt
indicated that the incident was very likely nonsteroidal induced with daily use of BC powders
containing aspirin and associated anemia.
Dr. Denney’s report, dated October 28, 2014, predates the November 21, 2014 incident,
but relates the incident to a preexisting condition of low iron, hypertension, and venous stasis.
Causal relationship must be based on rationalized medical opinion evidence.9 A
physician must accurately describe appellant’s work duties and explain the process by which
these duties caused or aggravated his condition.10 As appellant did not submit a rationalized
medical opinion supporting that he sustained an illness or an injury causally related to the
accepted November 21, 2014 employment incident, he did not meet his burden of proof to
establish an employment-related traumatic injury.

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

See R.M., 59 ECAB 690, 693 (2008); Merton J. Sills, 39 ECAB 571, 575 (1988).

9

M.E., Docket No. 14-1064 (issued September 29, 2014).

10

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also G.G., Docket No
15-234 (issued April 9, 2015).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
November 21, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2015 is affirmed.
Issued: July 17, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

